Citation Nr: 1437882	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2013 the Board remanded the appeal to obtain a VA opinion addressing the nature and etiology of the Veteran's tinnitus.


FINDINGS OF FACT

The evidence preponderates against finding that the Veteran has tinnitus that was incurred in or caused by service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in-service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in December 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was offered the opportunity to attend a personal hearing, although he declined to do so.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Although the Veteran's representative has suggested another VA opinion should be obtained, the Board finds that the addendum opinion was based on consideration of the Veteran's prior medical history and examinations, and it described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board is further satisfied that VA has substantially complied with the September 2013 remand directives as a VA medical addendum opinion was obtained in November 2013.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran experienced in-service noise exposure as a cannoneer.  The Veteran's military occupational specialty was such that there was a high probability of noise exposure in service, and he has reported experiencing tinnitus for a long time.  

Following a March 2011 Board remand, the Veteran was afforded an April 2011 VA audiological examination.  The examiner found poor agreement between speech reception and pure tone averages bilaterally, and noted that no statement regarding the Veteran's hearing sensitivity could be made without reliable and valid test results.  No findings, reported history, or symptoms were reported.  The examiner did not provide findings or an opinion addressing the etiology of tinnitus.  A diagnosis of tinnitus is not, however, dependent on pure tone findings. 

The Veteran was afforded another VA audiological examination in February 2012, pursuant to an October 2011 Board remand.  At this examination, no audiogram results were reported, and the examiner indicated that the pure tone threshold could not be tested.  Significantly, the examiner found the results unsuitable for disability rating due to poor reliability of volitional responses, including word recognition.  The Veteran was reportedly reinstructed multiple times without improvement of results.  The examiner found that test results were not valid for rating purposes, and not indicative of organic hearing loss.  He reasoned that the Veteran was able to converse at normal conversation levels without visual cues.  A positive pure tone Stenger test was obtained.  [A Stenger test is a functional test used to differentiate feigned from true unilateral hearing loss. http://medical-dictionary.thefreedictionary.com/Stenger+test].

The examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner reasoned that the Veteran's induction and separation examinations revealed pure tone thresholds within normal limits bilaterally, and there were no significant shifts in hearing between the two examinations, such that even without reliable thresholds obtained on examination it could be concluded that a current hearing loss, if any could be reliably obtained, was not due to service.  The examiner indicated that the exam was not adequate for rating purposes. 

In addition, the examiner reasoned that in this case there was no scientific basis for a delayed onset or late onset noise-induced hearing loss, and reasoned that presbycusis could also contribute to any present hearing loss. 

The Veteran reported that hearing loss impacted his daily life.  The examiner indicated that the Veteran was able to converse at normal conversation levels without visual cues.  His word recognition score at 100 decibels bilaterally was 100 percent, but on individual ear testing, the Veteran did not respond to any stimulus in either ear.  As noted, the positive Stenger finding is evidence that the appellant was feigning hearing loss.  The normal tympanometry and acoustic reflexes did not correspond to volitional responses.  Speech recognition thresholds were opined not to be in good agreement with volitional responses to pure tone. 

Specifically regarding tinnitus, the Veteran reported that he experienced a humming sound for many years.  The examiner indicated that it was less likely than not that the Veteran's tinnitus was a symptom associated with hearing loss.  The examiner reasoned that the Veteran's hearing was normal at induction and separation, that a hearing loss was not related to service, and there were no records of tinnitus in service treatment records, such that tinnitus was not related to the Veteran's time in service.  The Veteran's tinnitus reportedly did not impact conditions of his daily life, including the ability to work.  The examiner's reasoning was considered inadequate given its reliance on the absence of treatment for tinnitus in service, and the lack of hearing loss in service.  As such, in September 2013 the Board remanded in order to obtain any outstanding available VA treatment records and an addendum opinion regarding tinnitus. 

A November 2013 addendum opinion regarding tinnitus was obtained.  The Veteran reported that he experienced recurrent tinnitus in both ears, that was "on & off for at least 10 years."  The Veteran attributed the tinnitus to military noise exposure, to include to heavy artillery pieces (8 inch and 155/175 howitzers).  The Veteran's tinnitus did not impact the ordinary conditions of daily life, including the ability to work.  The Veteran had been exposed to heavy artillery pieces in service.  Occupationally, he was disabled, but had previously been exposed to vehicular noise when he was self-employed hauling with a dump truck.  

The examiner indicated that he could not provide a medical opinion without resorting to speculation.  He reasoned that the Veteran's claims folder had been reviewed, and was consistent with military noise exposure.  Nevertheless, the examiner indicated that the service treatment records were negative for reports of tinnitus or other audiological or otologic conditions during service.  A military hearing assessment revealed that the Veteran's hearing sensitivity was within normal limits in both ears at the time of discharge.  There was no evidence of a significant hearing threshold progression documented during active duty service.  The examiner indicated that the Veteran's service treatment records also failed to reveal any evidence that would lead one to conclude that the Veteran suffered a noise injury from acoustic trauma.  Further, no reliable audiometric results were obtained during the examination due to low response reliability on behavioral tests.  The examiner found the Veteran's responses during pure tone testing were unreliable and unrepeatable as evidenced by his poor inter test consistency.  The Veteran's responses during speech recognition were found to be outside of the expected confusion matrix.  The claims folder did not uncover private serial hearing assessments from discharge to the present.  Previously, the Veteran had been seen for two other VA audiological examinations by different providers, yielding no usable audiometric data due to the Veteran's low response reliability.  The current status of the Veteran's auditory functioning was unknown.  The examiner indicated that the condition of tinnitus, as it relates to auditory dysfunction, occurs as a secondary symptom of hearing loss.  The examiner concluded that in the absence of a valid audiogram, no opinion regarding the nexus of tinnitus to auditory status during the Veteran's service could be provided.  

The record does not otherwise address the etiology of the Veteran's tinnitus.  There is no competent evidence linking tinnitus to service.  As such, the preponderance of the most probative evidence is against the claim, and it must be denied.

In reaching this decision the Board notes that to the extent the Veteran contends, on his own behalf, that his tinnitus is related to service, he is not shown to possess any specialized training in any medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's reports of observable symptomatology, along with examination reports and diagnostic test results, were considered by VA physicians so that a medical opinion could be obtained.  

The Veteran has competently asserted that he experiences tinnitus.  He has never reported that the tinnitus began in service, or even was continuous since service.  At most, he indicated that he had problems with his hearing since returning from Vietnam.  Also, recently he indicated in November 2013 that he had experienced tinnitus at least the previous ten years.  

In short, the Board has reviewed all service treatment records, VA medical and private treatment records, and VA examination reports.  While there is evidence of tinnitus and in-service noise exposure, without competent evidence linking tinnitus to service the benefit sought on appeal cannot be granted.  As a preponderance of the evidence is against finding that the Veteran's tinnitus is related to his military service, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 

The claim is denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


